Name: COMMISSION REGULATION (EC) No 2074/97 of 23 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 24 . 10 . 97 EN Official Journal of the European Communities L 291 /7 COMMISSION REGULATION (EC) No 2074/97 of 23 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 24 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 October 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 337, 24 . 12. 1994, p . 66 . $ OJ L 325, 14. 12 . 1996, p . 5 . O OJ L 387, 31 . 12. 1992, p . 1 . (4) OJ L 22, 31 . 1 . 1995, p. 1 . L 291 /8 EN Official Journal of the European Communities 24. 10 . 97 ANNEX to the Commission Regulation of 23 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 40 204 50,3 999 50,3 0709 90 79 052 158,4 999 158,4 0805 30 30 052 92,6 388 54,8 512 34,9 524 67,8 528 54,6 999 60,9 0806 10 40 052 73,4 064 53,8 400 206,8 504 265,3 999 149,8 0808 10 92, 0808 10 94, 0808 10 98 052 58,8 060 52,5 I 064 48,7 388 52,3 400 89,2 404 84,9 512 53,1 528 45,1 999 60,6 0808 20 57 052 95,2 064 87,5 400 68,2 I 999 83,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.